DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/07/2022.  An initialed copy is attached to this Office Action.

Response to Amendment
The amendment to Claims 1, 5, 6, 11, 15, and 16, and the cancellation of Claims 3, 4, 13, and 14, filed 1/06/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 1/06/2022, with respect to Claims 1-21 have been fully considered and are persuasive.  The 35 USC § 103 of Claim(s) 1, 2, 9-12, and 19-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-12, and 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 1, though Amitai et al., (US 2020/0326545 A1) disclose “an optical transmitting module for transmitting an image beam (80, Figure 6) to at least one eye (24, Figure 6) of a user (eye belongs to a user, Figure 6), comprising: a waveguide (20, Figure 6) and a first lens, (82, Figure 6) wherein the waveguide is located on a transmission path of the image beam, wherein the waveguide comprises a first side and a second side opposite to each other, the waveguide comprising a plurality of beam splitters (22, Figure 6), the beam splitters being disposed between (see Figure 6 where 22 is between the top and bottom of 20) the first side (top side of 20, Figure 6) and the second side (bottom side of 20, Figure 6), each of the beam splitters being configured to receive the image beam (80, Figure 6) and split the image beam into a first image beam (one beam from 80, Figure 6) and a second image beam (another beam from 80, Figure 6), the first image beam being transmitted to another one of the beam splitters after passing through one of the beam splitters (see how 80 functions, Figure 6), the second image beam being outputted from the first side of the waveguide after being reflected by said one of the beam splitters, the second image beam being transmitted to the at least one eye of the user (see Figure 6), so as to display a virtual image (¶[0034]); the first lens being disposed between the first side of the waveguide (¶[0031]) and the at least one eye of the user, located on a transmission path of the second image beam, and configured to cause a plurality of the virtual images (¶[0034]) displayed by a plurality of the second image beams (another beam from 80, Figure 6) reflected from the different beam splitters (22, Figure 6) of the waveguide at the same angle to coincide on a focal plane (¶[0034]) of the first lens (82, Figure 6),” and Ouderkirk et al., (US 10,754,145 B1) disclose “a lens having a negative refractive power (a plano-concave lens and exhibit negative optical power, column 6, lines 57-61),” Amitai et al., in view of Ouderkirk et al., fails to teach or suggest the aforementioned combination further comprising “wherein the optical transmitting module further comprises: an optical element. the waveguide being located between the optical element and the first lens, wherein an ambient light is transmitted to the at least one eye of the user after sequentially passing through the optical element, the waveguide and the first lens, so as to display a real image, wherein the optical element is a second lens, the second lens has a positive refracting power, and a magnitude of the refractive power of the first lens is identical to a magnitude of the refractive power of the second lens.”
With respect to claims 2 and 5-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 11, though Amitai et al., (US 2020/0326545 A1) disclose “a head mounted display device (¶[0048]), adapted to be disposed in front of at least one eye (24, Figure 6) of a user, comprising: a display module (¶[0048]) and an optical transmitting module, the optical transmitting module comprising a waveguide (20, Figure 6) and a first lens, (82, Figure 6) wherein the waveguide is located on a transmission path (see Figure 6) of the image beam, wherein the waveguide comprises a first side and a second side opposite to each other (top and bottom of 20, Figure 6), the waveguide comprising a plurality of beam splitters (22, Figure 6), the beam splitters being disposed between (see Figure 6 where 22 is between the top and bottom of 20) the first side (top side of 20, Figure 6) and the second side (bottom side of 20, Figure 6), each of the beam splitters being configured to receive the image beam (80, Figure 6) and split the image beam into a first image beam (one beam from 80, Figure 6) and a second image beam (another beam from 80, Figure 6), the first image beam being transmitted to another one of the beam splitters after passing through one of the beam splitters (see how 80 functions, Figure 6), the second image beam being outputted from the first side of the waveguide after being reflected by said one of the beam splitters, the second image beam being transmitted to the at least one eye of the user (see Figure 6), so as to display a virtual image (¶[0034]); the first lens being disposed between the first side of the waveguide (¶[0031]) and the at least one eye of the user, located on a transmission path of the second image beam, and configured to cause a plurality of the virtual images (¶[0034]) displayed by a plurality of the second image beams (another beam from 80, Figure 6) reflected from the different beam splitters (22, Figure 6) of the waveguide at the same angle to coincide on a focal plane (¶[0034]) of the first lens (82, Figure 6),”and Ouderkirk et al., (US 10,754,145 B1) disclose “a lens having a negative refractive power (a plano-concave lens and exhibit negative optical power, column 6, lines 57-61),” Amitai et al., in view of Ouderkirk et al., wherein the optical transmitting module further comprises an optical element, the waveguide being located between the optical element and the first lens, wherein an ambient light is transmitted to the at least one eye of the user after sequentially passing through the optical element, the waveguide and the first lens, so as to display a real image, wherein the optical element is a second lens, the second lens has a positive refracting power, and a magnitude of the refractive power of the first lens is identical to a magnitude of the refractive power of the second lens.”
With respect to claims 11, 12, and 15-21, these claims depend on claim 11 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tamara Y. Washington/Patent Examiner, Art Unit 2872
12 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872